Citation Nr: 1007624	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  95-19 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the 4th vertebra of the cervical spine, with 
degenerative joint and disc disease, currently rated as 
10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from September 1951 
to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which denied an increased 
(compensable) rating for service-connected residuals of a 
fracture of the 4th vertebra of the cervical spine.  The 
Veteran subsequently filed a timely appeal.             

In a rating, dated in September 1996, the RO increased the 
disability rating for the Veteran's service-connected 
cervical spine disability from noncompensable to 10 percent 
disabling.  As the Veteran has not been granted the maximum 
benefit allowed, he is presumed to be seeking a higher rating 
and the claim is still active.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In an October 2004 decision, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's service-connected neck disability, 
characterized as residuals of a fracture of the 4th vertebra 
of the cervical spine with degenerative joint and disc 
disease, is productive of no more than slight limitation of 
motion and no more than mild intervertebral disc syndrome; 
forward flexion of the cervical spine is not limited to less 
than 30 degrees and the combined range of motion of the 
cervical spine is not to 170 degrees or less; there is no 
medical evidence of incapacitating episodes of the service-
connected neck disability.      


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the 4th vertebra of the cervical 
spine, with degenerative joint and disc disease, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the VCAA, which 
have been codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also defines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In this case, the decision from which the 
Veteran's appeal arises, that is, the September 1994 rating 
decision, predated the effective date of the VCAA in November 
2000.   

In the instant case, it appears that following an October 
2004 Board remand decision, the Veteran's original claims 
file was misplaced by the VA and the current folder is a 
rebuilt folder.  In a letter to the Veteran, dated in October 
2009, he was informed that his previous claims file had been 
lost and that a new folder was being created.    

The Board recognizes that not all of the contents of the 
Veteran's lost claims file have been associated with the 
rebuilt claims file.  Specifically, any prior attempt by VA 
to contact the Veteran for purposes of VCAA compliance is not 
shown.  The United States Court of Appeals for Veterans 
Claims (Court), has held, however, that failure to comply 
with the notice requirement of the VCAA is not prejudicial to 
the veteran if, based on the facts alleged, no entitlement 
exists.  Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  
In this regard, the Board notes that the issue addressed in 
this decision involves the severity of the Veteran's service-
connected neck disability.  The Veteran has been issued the 
relevant diagnostic codes in a March 2005 supplemental 
statement of the case.  In addition, the Veteran received a 
VA examination in May 2004 that was thorough in nature and 
adequate for the purposes of deciding this claim.  The 
aforementioned examination revealed findings that are 
adequate for rating the Veteran's neck disability.  Thus, the 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal; VA has no further duty to provide an 
examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  
Accordingly, the Board finds that the Veteran has not been 
prejudiced by the RO's failure to provide him a VCAA notice 
because, as discussed below, he is not entitled to an 
increased rating for his service-connected neck disability.     

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the Veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
a March 2006 letter, but such notice was post-decisional.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  
As to this timing deficiency, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his service-connected 
cervical spine disability, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.   


II.  Factual Background

As noted above, the current claims file is a rebuilt folder.  
As a result, the record does not contain the rating decision 
that awarded the Veteran service connection for residuals of 
a fracture of the 4th vertebra of the cervical spine.  
However, the rebuilt claims folder includes a copy of the 
Board's October 2004 remand decision in which the Board 
stated that the Veteran had sustained injuries to the head 
and neck in two incidents in service; first when he crashed 
an airplane and again when he was thrown from a tractor in 
service.  Service connection was in effect for residuals of a 
fracture of the 4th vertebra and residuals of a skull 
fracture.  The Board noted that the Veteran was seeking an 
increased rating for his residuals of a fracture of the 4th 
cervical vertebra.       

By a rating action, dated in September 1996, the RO increased 
the disability rating for the Veteran's service-connected 
residuals of a fracture of the 4th cervical vertebra from 
noncompensable to 10 percent disabling under Diagnostic Code 
5290, effective from June 15, 1993.  A noncompensable 
disability rating was in effect under Diagnostic Code 5290 
from June 1, 1979.   

VA Medical Center (VAMC) outpatient treatment records show 
that in January 2001, the Veteran had a computerized 
tomography (CT) scan taken of his cervical spine.  The CT 
scan was reported to show mild degenerative changes in the 
cervical spine.  

In December 2002, the Veteran underwent a VA examination.  At 
that time, he stated that he had chronic neck pain which was 
moderately severe.  He denied any radiation of the pain.  
Upon physical examination, in regard to range of motion of 
the cervical spine, forward flexion was to 50 degrees, 
extension was to 40 degrees, laterally, and flexion on either 
side was to 50 degrees.  According to the examiner, the 
cervical spine had a normal range of motion.  There were no 
additional limitations of pain, fatigue, weakness or lack of 
endurance with repetitive use.  There was paraspinal muscle 
guarding.  Head position was normal and symmetrical.  There 
was no ankylosis or abnormal curvature.  The diagnosis was 
residuals of cervical spine fracture.  

A VA examination was conducted in May 2004.  At that time, 
the examiner stated that he had reviewed the claims file.  
The examiner indicated that according to the Veteran, he had 
aching pain and stiffness in his neck with movement, and 
especially with looking up or side-to-side.  He denied any 
radiation of pain or any flare-ups.  The Veteran did not have 
problems driving a car.  Upon physical examination, the 
examiner reported that the position of the Veteran's head was 
slightly flexed forward at 5 degrees when walking.  In regard 
to range of motion of the cervical spine, forward flexion was 
to 45 degrees, with pain at 40 degrees; extension was to 18 
degrees, with pain at 10 degrees; lateral flexion to 45 
degrees, bilaterally, with pain at the end of range of 
motion; and lateral rotation to 60 degrees, bilaterally, with 
pain at the end of range of motion.  There were no changes 
with repetition of range of motion.  There was no evidence of 
weakness, muscle spasm or ankylosis of the cervical spine.  
X-rays of the cervical spine were reported to show 
degenerative disc disease at C5-6 and C6-7, with associated 
mild productive spondylosis and some early apophyseal changes 
at those locations.  Following the physical examination and a 
review of the Veteran's x-rays, the examiner diagnosed the 
Veteran with cervical spine fracture with degenerative disc 
disease and limited range of motion.  The examiner opined 
that it seemed as likely as not that the degenerative changes 
of the Veteran's cervical spine were related to his in-
service trauma.         

In December 2009, the RO issued a rating code sheet to update 
information related to the Veteran's service-connected 
cervical spine disability.  The RO noted that the Veteran was 
currently receiving a 10 percent disability rating under 
Diagnostic Code 5235 for residuals of a fracture of the 
cervical spine, with degenerative joint and disc disease.  

III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2009), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus. 
. . . is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Hart 
v. Mayfield, 21 Vet. App. 505, 509-10 (2007); see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms what would warrant 
different ratings."  Hart, supra, at 509.

Since the Veteran filed the current claim on appeal, VA twice 
amended the Rating Schedule with respect to the rating 
criteria for disabilities of the spine.  Specifically, 
effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under Diagnostic Code 5293, 
intervertebral disc syndrome.  67 Fed. Reg. 54345- 49 (2002).  
VA again revised the criteria for evaluating spine disorders, 
effective September 26, 2003.  67 Fed. Reg. 51455-58 (2003).  
As the Veteran's appeal was pending at the time the 
applicable regulations were amended, the Veteran is entitled 
to consideration under the old criteria, and under the new 
set of regulations.  However, as the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the Veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Prior to the regulatory changes, the specific diagnostic code 
for rating limitation of motion of the cervical spine was 
Diagnostic Code 5290.  Diagnostic Code 5290 (spine, 
limitation of motion of, cervical) provided for a 10 percent 
evaluation where there was slight limitation of motion.  A 20 
percent evaluation was warranted where there was moderate 
limitation of motion, and a maximum 30 percent evaluation was 
warranted where there was severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Under the old Diagnostic Code 5293, effective prior to 
September 23, 2002, a 10 percent rating was provided for 
intervertebral disc syndrome when the disorder was shown to 
be mild, a 20 percent was provided for moderate 
intervertebral disc syndrome with recurring attacks, severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief was assigned a 40 percent evaluation, and 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief was 
assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the current rating criteria for disabilities of the 
spine, the general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Under the general rating formula for diseases and injuries of 
the spine, in pertinent part, a veteran would be awarded a 10 
percent rating when he exhibits forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal spinal contour.  The next higher 
rating of 20 percent will be awarded when a veteran displays 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is warranted when 
a veteran exhibits forward flexion of the cervical spine 15 
degrees or less. A 40 percent rating is warranted when a 
veteran exhibits unfavorable ankylosis of the entire cervical 
spine.  A veteran will generate the maximum 100 percent 
evaluation if he has unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board notes that according to Note (2), for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

The Board also notes that according to Note (5), in pertinent 
part, for VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The Board further comments that, in addition to a rating for 
orthopedic impairment (i.e., limitation of motion), the 
evaluating entity should assess any associated objective 
neurological abnormalities separately, to include bowel or 
bladder impairment and radiculopathy.  38 C.F.R. § 4.71a, 
Note (1).  Thus, when a veteran has separate and distinct 
manifestations attributable to a single injury, he should 
receive compensation for these different manifestations under 
different Diagnostic Codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.

According to Note (1), for purposes of evaluation under 
Diagnostic Code 5243, an incapacitation episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Under Diagnostic Code 5010-5003, where there is arthritis, 
due to trauma, substantiated by X-ray findings, rate as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a.

The veteran maintains that his current rating is not high 
enough in light of the disability that his neck causes.  He 
indicates that he has chronic pain in his neck and limited 
range of motion.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

At the outset, the Board notes that the Veteran's diagnosed 
degenerative joint disease of the cervical spine, and 
degenerative disc disease of the cervical spine, are a part 
of the Veteran's service-connected cervical spine disability.  
Given the opinion from the examiner from the Veteran's May 
2004 VA examination that it was as likely as not that the 
degenerative changes of the Veteran's cervical spine were 
related to his in-service trauma, and the RO's 
characterization of the Veteran's cervical spine disability 
as residuals of a fracture of the cervical spine with 
degenerative joint and disc disease, it is clear that the 
diagnosed degenerative joint and disc disease are a part of 
the Veteran's service-connected cervical spine disability.   

In this case, the Board finds that a rating in excess of 10 
percent is not warranted under either the old or new 
criteria.  With respect to the old criteria, upon a review of 
the December 2002 and May 2004 VA examination reports, while 
the Veteran demonstrated some limitation of motion of the 
cervical spine, given the motion typically expected, the 
limitation noted does not rise to the level of "moderate" 
limitation of motion under the old criteria.  In addition, 
even when pain and other symptoms are accounted for, the 
limitation still does not rise to the level of "moderate" 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  Thus, a rating in excess of 10 percent under 
Diagnostic Code 5290 is not warranted.     

When evaluating the Veteran's cervical spine disability under 
Diagnostic Code 5293, as extant prior to September 2002, the 
Board finds that the medical evidence of record fails to 
support a rating in excess of 10 percent for degenerative 
disc disease of the cervical spine.  Specifically, the 
medical evidence fails to demonstrate cervical radiculopathy.  
As such, a 20 percent evaluation under Diagnostic Code 5293, 
as extant prior to September 2002, for moderate 
intervertebral disc syndrome with recurring attacks is not 
warranted.  

The Board has further evaluated the Veteran's cervical spine 
disability under other applicable diagnostic codes in effect 
prior to the regulatory changes.  However, the medical 
evidence does not show that the Veteran has been diagnosed 
with ankylosis of any portion of his spine, including his 
cervical spine.  Therefore, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5286 and 5287 (2003) are not for application.  

In regard to the new criteria, the Board notes that at the 
time of the Veteran's May 2004 VA examination, the current 
criteria for rating disease and disabilities of the spine 
were in effect.  However, upon a review of the May 2004 VA 
examination report, forward flexion of the cervical spine was 
to 45 degrees.  Thus, the medical evidence does not show 
forward flexion of the cervical spine limited to less than 
30 degrees.  In addition, the combined range of motion of the 
cervical spine was not to 170 degrees or less.  Therefore, a 
rating in excess of 10 percent under Diagnostic Code 5235 
regarding vertebral fracture or dislocation, is not 
warranted.  

In addition, in regard to the post-September 2002 Diagnostic 
Code 5293, the Board notes that there is no evidence of 
record indicating that the Veteran has had incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician.  Thus, a 20 percent evaluation 
under the post-September 2002 Diagnostic Code 5293 for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months, is not 
warranted.  

The Board further observes that in this case, there is no 
evidence of any weakness, excess fatigability, or 
incoordination due to "flare-ups" of the neck disability 
that would warrant increased compensation.  In the Veteran's 
May 2004 VA examination, he denied any flare-ups.  In 
addition, there was no evidence of any weakness.  As such, an 
increased rating under 38 C.F.R. §§ 4.40, 4.45, or the 
holding in DeLuca is not warranted for the Veteran's neck 
disability.  

The Board also notes that there is also no medical evidence 
of a neurological disability associated with or due to the 
service-connected cervical spine disorder, which warrants a 
separate compensable rating.  In the May 2004 VA examination, 
the Veteran denied any radiation of pain.    

In view of the foregoing, the criteria for a rating in excess 
of 10 percent for residuals of a fracture of the 4th vertebra 
of the cervical spine, with degenerative joint and disc 
disease, is not warranted.  

In light of the above, the Board concludes that there is a 
preponderance of evidence  against the claim for an 
evaluation in excess of 10 percent for residuals of a 
fracture of the 4th vertebra of the cervical spine, with 
degenerative joint and disc disease.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Extraschedular Rating

The Board has also considered whether the Veteran's neck 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's neck disability 
has not been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Therefore, the Board finds that 
the criteria for submission for consideration of an extra-
schedular rating is not met.




ORDER

A rating in excess of 10 percent for residuals of a fracture 
of the 4th vertebra of the cervical spine, with degenerative 
joint and disc disease, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


